IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-71,417-03


EX PARTE GREG BEAUCHAMP, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 9410636
IN THE 339TH DISTRICT COURT FROM HARRIS COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant pleaded guilty and was convicted
of aggravated kinapping.  After a term of deferred adjudication, Applicant's guilt was adjudicated
and he was sentenced to fifteen years' imprisonment.
	The trial court signed findings of fact and conclusions of law that were based on the record
and an affidavit from trial counsel.  The trial court recommended that relief be denied.
	This Court does not adopt the trial court's conclusion of law number one.  That finding
improperly lists Applicant's offense in this cause as sexual assault.  Applicant was convicted of
aggravated kidnapping under this cause number.  Based on the trial court's other findings of fact and
conclusions of law, as well as this Court's independent review of the entire record, we deny relief.

Filed: March 9, 2011
Do not publish